Citation Nr: 0328856	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability.

2.  Entitlement to an increased rating for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


REMAND

On April 9, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the complete records of 
treatment of the veteran's herpes simplex 
from Dr. Paul Telson, Suite 5, 4330 West 
Broward Boulevard, Plantation FL 33317.

2.  After completion of the development required 
under 1, above, make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an examination of the left knee.  Send 
the claims folder to the examiner for review.  The 
report of the examination must include responses to 
each of the following items:

A.  State the range of motion of the veteran's 
left knee.

B.  State whether the veteran's left 
knee exhibits weakened movement, 
excess fatigability, incoordination, 
or pain on use (if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to these 
symptoms.)?

C.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

D.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and, if so, 
characterize the subluxation or 
lateral instability as slight, 
moderate, or severe.

3.  After completion of the development 
required under 1, above, make arrangements 
with the appropriate VA facility for the 
veteran to be afforded an examination to 
determine the current manifestations of his 
herpes simplex.  Send the claims folder to the 
examiner for review.  The report of the 
examination must include responses to each of 
the following items.
A.  Describe the nature of the manifestation 
of the herpes simplex on the veteran's skin, 
to include a statement as to whether there is 
exfoliation, exudation, or itching.
B.  State the areas of the body in which there 
are manifestations of the herpes on the 
veteran's skin, and state the extent of 
involvement in terms of the percentage of 
involvement of the entire body.
C.  State whether the manifestations of herpes 
simplex require topical therapy.
D.  State whether the manifestations of herpes 
simplex require systemic therapy, such as 
corticosteroids or immunosuppressive drugs, 
and, if so, state the total duration such 
treatment was required in the 12-month period 
preceding the examination.
E. Describe the extent to which the 
manifestations of herpes simplex on the skin 
include extensive lesions or marked 
disfigurement. 
F.  Describe the extent to which the herpes 
simplex on the skin has manifestations that 
are exceptionally repugnant.
G.  State whether the herpes simplex 
causes systemic or nervous 
manifestations.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


